DETAILED ACTION
This Action is in response to the amendment filed on 14/14/2021, which has been entered.
Claims 1, 3-4 , 7, 15, 18, 22, 26, 32, 34, 36-37, 41, 43, 48, and 52 are pending.
 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and the species MOG35-55 in the reply filed on 12/14/2021 is acknowledged.  The traversal is on the ground(s) that a serious search burden has not been shown.  This is not found persuasive because this application is the national stage application of PCT application filed under 35 U.S.C. 371 and search burden is not a requirement for restriction of national stage applications.  Rather, restriction is proper when unity of invention does not exist between the different inventions.  In this case unity of inventions does not exist for Group I and Group II as the technical feature linking the inventions (RNA encoding an autoimmune antigen) does not make a contribution over the prior art as set forth in the previous Office action.  Therefore, Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 32, 34, 36-37, 41, 43, 48, and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2021.
Claims 1, 3-4 , 7, 15, 18, 22, 26 are examined herein.

Objection to the Specification
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). For instance, see Example 1 beginning on page 6.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

The specification is objected to because of its failure to comply with the sequence rules.  Correction of the sequence compliance issue will obviate the objection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7, 15, 18, 22, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite, “wherein the 1-methyl-pseudouridine and the removal of dsRNA render the RNA non-immunogenic” (emphasis added for clarity).  The phrase “the removal of dsRNA render the RNA non-immunogenic renders the claims indefinite because it is unclear what the dsRNA is removed from.  For instance, it could be removed from the RNA encoding a peptide prior to administration to the subject, or it could be removed from part of the subject, such as autoreactive T cells in the subject, or it could be removed from something else which can no be determined at this time. Amending the claims to clearly identify where the dsRNA is removed from could obviate this rejection.
Claims 4 , 7, 15, 18, 22, 26 are included in the rejection as they are dependent claims.
In the interest of compact prosecution, claims will be interpreted as removal of dsRNA from the RNA encoding a peptide or polypeptide comprising an autoantigen prior to administration to the subject, which is consistent with at least part of the disclosure (e.g., see Example 3 in the specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7, 15, 18, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0044244 (hereafter “Wang”) in view of WO 2016/176330 (hereafter “Tam”, of record) and Kariko et al. (Nucleic Acids Research (2011) 39(21) e142, of record).
	Wang teaches a method of treating an autoimmune disease in a subject comprising administering to the subject a composition comprising a DNA that encodes and expresses a peptide of an autoantigen, wherein the autoantigen is myelin oligodendrocyte glycoprotein (MOG), specifically a peptide comprising amino acids 35 to 55 of MOG, wherein the composition comprises a vehicle (e.g., see abstract, paragraph [0002], [0051], [0087], etc.).
Wang does not teach using a modified RNA that encodes and expresses the autoantigen, nor does Wang teach removing dsRNA from the modifies RNA that encodes and expresses the autoantigen before administration to the subject.
Tam teaches a modified RNA that encodes and expresses an antigen for inducing an adaptive immune response in a subject, wherein the RNA is a modified RNA that comprises 1-methyl-pseudouridine (e.g., see abstract, page 2 lines 1-6, claims 1-3, etc.).  Tam also teaches that the nucleic acid can be delivered using a delivery vehicle, such as a liposome (e.g., see page 43 lines 16-25). Tam teaches that the modified RNA that encodes and expresses the antigen has advantages over unmodified mRNA including increased stability, low or absent innate immunogenicity, and enhanced translation (e.g., see Figure 42, page 49 lines 11-17, etc.).
	Kariko teaches optimizing nucleoside-modified mRNA for therapy comprising HLPC purification of the modified mRNA to remove dsRNA which results in a modified mRNA that has reduced innate immunogenicity compared to non-purified mRNA (e.g., see abstract, Figures 3 and 4, etc.).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the day that the invention was filed to combine the teachings of cited references and modify the method taught by Wang and utilize a 1-methyl-pseudouridine mRNA (as taught by Tam) to express the peptide comprising MOG35-55 (as taught by Wang), wherein the 1-methyl-pseudouridine mRNA is HPLC purified to remove dsRNA prior to administration to a subject, in order to reduce the innate immunogenicity of the 1-methyl-pseudouridine mRNA (as taught by Kariko), with a reasonable expectation of success.
The combination of prior art cited above satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”
	
	Furthermore, based on the positive results demonstrated in the cited references, there would have been a reasonable expectation that the modified method would be successful.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635